Case: 5:18-cv-00433-REW-HAI Doc #: 50 Filed: 12/30/19 Page: 1 of 2 - Page ID#: 961




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     LEXINGTON DIVISION
                               CIVIL ACTION NO. 5:18-cv-433-REW

                                          Electronically Filed

     TEDDY RYAN HACKER                                                                  PLAINTIFF

     vs,

     MADISON COUNTY, KENTUCKY, ET AL.                                                DEFENDANT

                                AGREED ORDER OF DISMISSAL

           The parties jointly, by counsel, hereby stipulate and agree1 that all matters

    herein between Plaintiff, Teddy Ryan Hacker and Defendants, Madison County,

    Kentucky d/b/a Madison County Detention Center, Doug Thomas, Jailer, Southern Health

    Partners, Inc., Tami Hounshell, Roy B. Washington and Kayla Frye n/k/a Kayla Imhoff, have

    been settled.

           The Court being otherwise sufficiently advised ORDERS that all claims asserted by

    Plaintiff Teddy Ryan Hacker against Defendants, Madison County, Kentucky d/b/a Madison

    County Detention Center and Doug Thomas, Jailer, Southern Health Partners, Inc., Tami

    Hounshell, Roy B. Washington and Kayla Frye n/k/a Kayla Imhoff, be DISMISSED WITH

    PREJUDICE with each party to bear its own costs and attorneys’ fees.

           This the 30th day of December, 2019.




    1 Though  the filing cites no Rule or case authority, the Court construes it as a request to drop
    a party under Rule 21.
                                                    1
Case: 5:18-cv-00433-REW-HAI Doc #: 50 Filed: 12/30/19 Page: 2 of 2 - Page ID#: 962




    HAVE SEEN AND AGREED:


    /s/ Brent L. Caldwell (w/permission)
    Brent L. Caldwell
    Caldwell Law Firm, PLLC
    153 Market Street
    Lexington KY 40507
    bcaldwell@caldwelllawyers.com
    Counsel for Plaintiff


    D. Barry Stilz (w/permission)
    D. Barry Stilz
    Lynn Sowards Zellen
    Kinkead & Stilz, PLLC
    Suite 800
    301 East Main Street
    Lexington KY 40507
    bstilz@ksattorneys.com
    Counsel for Madison County Defendants


    /s/ Margaret Jane Brannon
    Margaret Jane Brannon
    Jackson Kelly PLLC
    City Center Suite 700
    100 West Main Street
    Lexington KY 40507
    (859) 255-9500
    mjbrannon@jacksonkelly.com
    Counsel for SHP Defendants




                                            2
